 
Exhibit 10.1

Processing Agreement


This agreement is entered into by and between the Wine Company of the Jiangxi
Taina Nanfeng Orange Limited (hereinafter called ‘the Jiangxi Taina’) and the
Shenzhen Loulan Red Wine Limited (hereinafter called ‘the Loulan Red Wine’).


Both parties have signed, and shall abide by, this agreement on the requirement
of the Loulan Red Wine for wine processing by the Jiangxi Taina, based on mutual
benefits and development.
 
I. Term of processing: from February 1, 2007 to February 1, 2008.
 
II. Annual processing capacity: to be based on the orders of the Loulan Red
Wine, with a minimum yearly amount of no less than RMB 30 million yuan.
 
III. Varieties and unit price
 
    1. 6# Dry Red Wine: RMB 11.3 yuan/bottle, and RMB 67.8 yuan/case (750ml x
6), in grinded bottles.
    2. Specialty Wine (dry red): RMB 10 yuan/bottle, and RMB 60 yuan/case (750ml
x 6)。
    3. 8.5# (dry red): RMB 8 yuan/bottle, and RMB 48 yuan/case (750ml x 6).
    The Loulan Red Wine shall provide trademarks in three types, and the Jiangxi
Taina shall print external packing cases and provide accessories, such as
bottles, caps, plugs and labels, according to the requirements of the Loulan Red
Wine.
 
IV. Quality requirements and technical standard
 
The Jiangxi Taina shall ensure the products it processes to meet the national
standard of GB /T15037-94.
 
V. Transport method and expense distribution
 
The Jiangxi Taina shall be liable for transportation and payment of the freight,
and shall make the shipment within 7 days after the payment by the Loulan Red
Wine, with the date of shipment to be acknowledged according to the invoice.
 
 
1

--------------------------------------------------------------------------------

 
 
VI. Delivery
 
    1. The Loulan Red Wine shall inform the Jiangxi Taina its production plan 10
days in advance, and sign a specified production order, each with a minimum of
1,000 cases. The Loulan Red Wine shall be liable for payment of the extra part
of the freight or RMB 0.25 yuan/bottle, if each order contains less than 1000
cases. The Jiangxi Taina shall arrange its production according to the
production plans and orders provided by the Loulan Red Wine.
 
VII. Settlement
 
    1. The Loulan Red Wine shall pay 50% of the full ordered amount in advance,
after signing a production order. The Jiangxi Taina shall prepare the products
and inform the Loulan Red Wine within one week (or 15 days for new products)
after receiving the payment made by the Loulan Red Wine. The Jiangxi Taina shall
make the shipment after receiving the due outstanding.
    2. The prices offered by the Jiangxi Taina shall be based on CIF (pre-tax
price).
 
VIII. Rights and obligations of both parties
 
    1. The Loulan Red Wine shall have to meet the requirements for wine storage
and management in the process of warehousing and sales of wine. Otherwise, the
Jiangxi Taina shall not be liable for any deterioration thereof. The Jiangxi
Taina shall be liable for any quality problem arising out of the reasons other
than the failure to meet the above requirements, and for any return or
replacement.
    2. Any third party shall not be involved in the products made through the
cooperative efforts between the Loulan Red Wine and the Jiangxi Taina and in
printing and utilization of packing, or the Loulan Red Wine shall bear full
responsibilities. The Jiangxi Taina shall not use the trademarks provided by,
and the packing printed for ordering by, the Loulan Red Wine without prior
permission.
    3. The Loulan Red Wine shall be liable on its own for any economic dispute
and legal responsibility arising in the process of operations of the products it
requires to be made by the Jiangxi Taina, and any problem in product quality
shall be dealt with according to the rules made in the foresaid articles.
 
IX. During the term of this contract, both parties shall make sure the normal
fulfillment of the agreement based on the principle of mutual understanding, and
shall negotiate to settle any dispute.
 
X. This contract shall be made in duplicate, each maintaining one of the copies,
and shall come into force since the date when it is signed and sealed by both
parties.

 




Jiangxi Taina (Corporate chop) Loulan Red Wine (Corporate Chop)


Signed by representative:    Signed by representative:




Date: Jan. 23, 2007     Date: Jan. 23, 2007
 

 
 
2

--------------------------------------------------------------------------------

 